DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

  COQUINA WATER CONTROL DISTRICT, a public corporation of the
                     State of Florida,
                        Appellant,

                                    v.

    NOEL E. STEPHEN, as SHERIFF OF OKEECHOBEE COUNTY,
                          FLORIDA,
                           Appellee.

                              No. 4D21-651

                         [December 16, 2021]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Okeechobee County; Laurie E. Buchanan and James Walter McCann,
Judges; L.T. Case No. 472019CA000147CAAXMX.

  Scott W. Fitzpatrick and James S. Eggert of Owens Law Group, P.A.,
Ruskin, for appellant.

  Adam M. Fetterman and Brook E. Miscoski of The Fetterman Firm
PLLC, Palm City, for appellee.

PER CURIAM.

  Affirmed.

GROSS, DAMOORGIAN and CIKLIN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.